 PABST BREWING COMPANY371went agree•uent and without opportunity to express their desires ina representation election and in view of the brief period of less than3 months during which they were covered by the bargaining contractfor the overall unit, we conclude there has not been an effective mergerof the mechanics and helpers with the certified unit.Inclusion inthe operating and maintenance unit for such a short period of timecannot foreclose an effective protest from the employees concerned orrender inappropriate an otherwise appropriate unit confined to suchemployees.,The nature of the work of the mechanics and helpers, their lack ofinterchange with operating and maintenance employees, their sepa-rate supervision, rmd dissimilar working conditions convinces theBoard that the mechanics and mechanics' helpers are a departmentalgroup who may properly constitute a separate bargaining unit forthe determination of a question concerning representation.Accordingly, the Board finds that all mechanics and mechanics'helpers in the garage shop at the Employer's Mount Pleasant, Texas,operation, excluding the operating and maintenance employees, officeClerical-employees, truckdnvers and hostlers, guards, and supervisorsas defined in the Act may constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.We shall direct an election among these employees. Ifa majority of the employees vote against the Union, the latter organi-zatlo••will be decertified as representative of the Employer's me-chauics and mechanics' helpers.If,however, a majority of theemployees cast their ballots for the Union, they will be taken to haveindicated their desire to be a part of the operating and maintenanceIunt and the Union may bargain for the mechanics and mechanics'helpers as part of that unit..[fext of Direction of Election omitted from publication.]'AllenWalesAdding31och,neDivisionof the National Cash Register Company,94 NLRB 1288.PABST BREWINGCOMPANYandINTERNATIONAL UNION OF UNITEDBREWERY, FLOUR,CEREAL,SOFT DRINK AND DISTILLERY WORKERSOF AMERICA,CIO,AND ITS LOCAL UNIONNo.77, PETITIONER.CaseNo. 13-RC-3868. July 23, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LiborRelationsAct, a hearing was held before Irwin M. Lieberman, hear-109 NLRB No. 54334811-.33-vol 1002a 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent as a separate residual unit allof the Employer's sanitation department employees working at itsbrewery in Peoria, Illinois. In the alternative, the Petitioner seeksto represent these employees as part of the production unit it nowrepresents.At the hearing, the Employer took no position as to therequested unit, stating that it would leave the unit question to thedetermination of the Board. In its brief to the Board, however, theEmployer urges that the requested employees be added to the exist-ing unit and not be set up as a separate unit.The Employer maintains five different operations in the Peoriaarea.'Only its brewery is involved in this proceeding.The Peti-tioner has had contracts which covered all production employees atthe brewery since about 1939.2The last contract, executed in July1949, expires August 31, 1954.3The sanitation department employ-ees 'are the only hourly rated employees who are not covered by col-lective-bargaining agreements.There are 34 employees in the sanitation department, including 30janitors, 3 insect and rodent control employees, and 1 employee whoworks in the garage.All work under the supervision of the foreman'of the sanitation department.Their wage rates are based on thewage scale in the brewing industry.The janitors perform the usualwork of their classification.They do not interchange with other em-ployees in the brewery or with janitors in the other plants.Twojanitors from the brewery, however, are assigned to do part-timejanitor work in the malt syrup plant as there is not enough work forfull-time janitors in that plant.The 3 insect and rodent controlemployees are responsible for maintaining sanitary conditions in all1The Employer operates a brewery in Peoria Heights, a malt syrup plant contiguous tothe brewery in Peoria Heights,and a malt house,an industrial products plant, and a corngrits mill, all in Peoria.3These contracts, which were not based on Board certifications, covered employees inthe bottling, brewing, receiving, and shipping departments3 The 1949 contract is a multiemployer contractThe other two signatories to the con-tract besides the Employer, however, are no longer in the brewing business.The recordshows that they do not have any unrepresented employees aside from office personnel.There is no contention made that a multiemployer unit should be found appropriate inthis case. AMERICAN STEEL & WIRE DIVISION3735 ,.of the Employer's plants in the Peoria area.Although they arebased at the brewery and are considered part of the sanitation de-partment personnel, they go wherever their work is required.Thegarage employee is responsible for cleaning and washing the Em-ployer's cars and trucks and keeping the garage clean.When he ison vacation or absent for any reason, he is relieved by another sanita-tion department employee.From the foregoing, it is clear that the employees sought by thePetitioner constitute a residual group which has been excluded fromthe unit currently represented by the Petitioner.We find that thesanitation department employees have sufficient community of inter-ests with the production employees to be included in the same unit.,Accordingly, we shall direct an election in the following voting group :All sanitation department employees at the Employer's Peoria, Illi-nois, brewery, including janitors, insect and rodent control employ-ees, and garage employees, but excluding the sanitation departmentforeman and all other supervisors.If a majority of employees in the foregoing voting group vote forthe Petitioner, they will be taken to have indicated their desire tobe included in the existing unit of employees at the Employer'sbrewery presently represented by the Petitioner, and the RegionalDirector conducting the election is instructed to issue a certificationof the results of election to that effect.[Text of Direction of Election omitted from publication.]..4 The Board usually includes janitors in production and maintenance units.UnderwoodCorporation,107 NLRB 1132;Palmer Manufacturing Company,103 NLRB 336.AMERICAN STEEL&WIRI' DIVISION Or UNITED STATES STEELCOR-PORATIONandLOCAL5000,UNITED STEELWORKERSofAMERICA,CIO,1PETITIONER.CaseNo.8-RC-21!1.July23,1954Decision and Direction of Election .Upon a petition duly filed under Section 9. (c) of the NationalLabor Relations Act, a hearing was held before Paul Weingarten,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the nleaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.i The name of the Petitioner appears as amended at the hearing.109 NLRB No. 65.